DETAILED ACTION

Claims one are pending.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and...103 (or as subject to pre-AFA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not he considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority

Acknowledgment is made of applicant’s claim for priority of U.S provisional application under 35 U.S.C. 119(e).






Information Disclosure Statement

The information disclosure statements provided complies with the provisions of MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.  A signed copy of the form is attached.

Specification

The abstract of the disclosure is objected to because of the phrase “invention discloses”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103

The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the 

Claim one is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 6,708,081).

As per claim 1, Yoshida (US 6,708,081) teaches a robot (see Figs. 5(a), 5(b), 5(c), 6(a), 6(b) and 6(c)) comprising: a head portion (see Figs. 5(a), 5(b), 5(c), 6(a), 6(b) and 6(c), for head portion) comprising: a graphical display configured to display an animated representation of eyes (see Figs. 5(a), 5(b), 5(c), 6(a), 6(b) and 6(c), for eyes); one or more microphones (see col. 1, line 22, wherein having more than one microphone falls under design choice); one or more speakers (see Fig. 7, element 16, and having more than one falls under design choice); and wherein the head portion (see Figs. 5(a), 5(b), 5(c), 6(a), 6(b) and 6(c), for head portion) can move in a plurality of directions (see Figs. 5(a), 5(b), 5(c), 6(a), 6(b) and 6(c), wherein evidence of a head moving in many directions has shown); a body portion (see Figs. 5(a), 5(b), 5(c), 6(a), 6(b) and 6(c)) having a rounded bottom (see Figs. 5(a), 5(b), 5(c), 6(a), 6(b) and 6(c), wherein having a round body falls under design choice), the body portion (see 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of different embodiments of Yoshida into the intended end result, thereby improving the consumable item delivery by a mobile robot as a whole.
In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO L-892.
US-6708081 is directed to “One aspect is a robot system comprising a flexible artificial skin operable to be mechanically flexed under the control of a computational system. The system comprises a first set of software instructions operable to receive and process input images to determine that at least one human likely is present. The system comprises a second set of software instructions operable to determine a response to a perceived human presence, whereby the computational system shall output signals corresponding to the response, such that, in at least some instances, the output signals cause the controlled flexing of the artificial skin.”;
US-7113848 is directed to “One aspect is a robot system comprising a flexible artificial skin operable to be 
US-7103447 is directed to “A robot (1) is provided which includes a situated behaviors layer (SBL) (58). This SBL (58) is formed in the form of a tree structure in which a plurality of schemata (behavior modules) is connected hierarchically in such a matter that the schemata are highly independent of each other for each of them to behave uniquely. A patent schema can define a pattern in which child schemata are connected, such as an OR type pattern in which the child schemata are caused to behave uniquely, AND type pattern in which the plurality of child schemata are caused to behave simultaneously or a SEQUENCE type pattern indicating a sequence in which the plurality of child schemata should behave, thereby permitting to select a behavior pattern of the robot (1). Also, a new child schema can additionally be included in the SBL (58) without having to rewrite the schemata connection in the tree structure, whereby a 
US-7099742 is directed to “An apparatus that controls the action of a pet robot. The apparatus includes a portable terminal (3) having an electrode that may contact a user (2). When the user touches the electrode provided on the head of the robot (1), the user ID stored in the memory section of the portable terminal (3) is transmitted to the robot (1) through the user (2). The robot (1) retrieves the information associated with the user ID it has received, thereby identifying the user (2). The robot (1) may determine that the user (2) touched it in the past. In this case, the robot (1) performs an action in accordance with the information about what the user (2) did to it in the past.”;
US-7076331 is directed to “When information is inputted from the recognition object, the emotion module discriminates the type of the inputted information (step ST1) and changes the emotion level of each emotion unit using the parameter corresponding to the inputted information (step ST2). The emotion module selects the emotion unit having the maximum emotion level from among the emotion units having the emotion levels exceeding the threshold value. The selected 
US-6889118 is directed to “Methods and apparatus that provide a hardware abstraction layer (HAL) for a robot are disclosed. A HAL can reside as a software layer or as a firmware layer residing between robot control software and underlying robot hardware and/or an operating system for the hardware. The HAL provides a relatively uniform abstract for aggregates of underlying hardware such that the underlying robotic hardware is transparent to perception and control software, i.e., robot control software. This advantageously permits robot control software to be written in a robot-independent manner. Developers of robot control software are then freed from tedious lower level tasks. Portability is another advantage. For example, the HAL efficiently permits robot control software developed for one robot to be ported to another. In one example, the HAL permits the same navigation algorithm to be ported from a wheeled robot and used on a humanoid legged robot.”;
Wan et al., is directed to “Air Flow Measurement and Management for Improving Cooling and Energy Efficiency in Raised-Floor Data Centers: A Survey”;
Navarro et al., is directed to “User Centered Design of an Autonomous Mobile Robot Vending Machine Concept”;
Carreira et al., is directed to “i-Merc: A Mobile Robot to Deliver Meals inside Health Services”;
Zhou et al., is directed to “A tele-operative RMMT system facilitating the management of cooling and energy in data centers”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571)272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-3976.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    275
    275
    media_image1.png
    Greyscale
			






/McDieunel Marc/
Primary Examiner, Art Unit 3664B